— Decision dated December 15, 1977 and order entered January 12, 1978 amended to provide that the reversal was on the law alone. Motion by respondent Niagara Mohawk Power Corporation for permission to appeal to the Court of Appeals granted, without costs. No issue of fact was considered by this court. Pursuant to CPLR 5713, this court certifies that the following question of law, has arisen which in its opinion, ought to be reviewed by the Court of Appeals: "Did this court err as a matter of law in reversing the judgment of the County Court of St. Lawrence County with directions to grant the petition for condemnation and enter the appropriate judgment thereon together with the right of temporary possession in accordance with the Condemnation Law?” Mahoney, P. J., Greenblott, Main, Larkin and Herlihy, JJ., concur.